This is an original petition filed by Ray Jackson, in which he alleges he is restrained of his *Page 210 
liberty by R. B. Conner, sheriff of Osage county, in the county jail of Osage county.
Petitioner further states that he filed a petition in the district court of Osage county, and that the said petition was denied. That upon a preliminary hearing had before a justice of the peace there was no evidence introduced which showed or tended to show in any manner that an offense had been committed by the petitioner, or that any offense had been committed against the laws of the state of Oklahoma. That there is no evidence introduced tending to show probable cause or belief that he had committed a crime, but that all the evidence at the preliminary trial hearing affirmatively and conclusively shows that the money alleged to have been embezzled was the property of the petitioner and that the crime of embezzlement had not been committed by this petitioner.
The testimony taken before the justice of the peace has been carefully examined by this court, and the court holds that there is no competent evidence in the record showing, or tending to show that the petitioner has committed a crime against the laws of the state of Oklahoma.
It is therefore considered, ordered, and adjudged that the petitioner is entitled to the relief prayed for. Writ awarded, and petitioner ordered discharged.